


110 HRES 372 IH: Expressing the sense of the House of

U.S. House of Representatives
2007-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 372
		IN THE HOUSE OF REPRESENTATIVES
		
			May 3, 2007
			Mr. Feeney (for
			 himself, Mr. Goodlatte,
			 Mr. Sessions,
			 Mr. Jones of North Carolina,
			 Mr. Herger,
			 Mr. Pence,
			 Mr. King of Iowa,
			 Mr. Doolittle,
			 Mr. Sam Johnson of Texas,
			 Mr. Issa, Mr. Franks of Arizona,
			 Mr. Garrett of New Jersey,
			 Ms. Foxx, Mrs. Myrick, Mr.
			 Bishop of Utah, Mr.
			 Conaway, Mr. Paul,
			 Mrs. Musgrave,
			 Ms. Fallin,
			 Mr. Campbell of California,
			 Mr. Akin, Mr. Gohmert, Mr.
			 Lamborn, Mr. Miller of
			 Florida, Mr. Chabot,
			 Mr. Forbes,
			 Mr. Cannon,
			 Mrs. Blackburn,
			 Mrs. Jo Ann Davis of Virginia,
			 Mr. Westmoreland,
			 Ms. Ginny Brown-Waite of Florida,
			 Mr. Smith of Texas,
			 Mr. Sensenbrenner,
			 Mr. Boozman,
			 Mr. Terry,
			 Mr. Wilson of South Carolina,
			 Mr. Cantor,
			 Mr. Fortuño,
			 Mr. Mack, Mr. Blunt, Mr.
			 Sullivan, Mr. Gallegly,
			 Mr. Goode,
			 Mr. Tiahrt,
			 Mr. Pitts,
			 Mr. Weldon of Florida,
			 Mr. Carter,
			 Mr. Poe, and
			 Mr. Inglis of South Carolina)
			 submitted the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that judicial determinations regarding the meaning of the
		  Constitution of the United States should not be based on judgments, laws, or
		  pronouncements of foreign institutions unless such foreign judgments, laws, or
		  pronouncements inform an understanding of the original meaning of the
		  Constitution of the United States.
	
	
		Whereas the Declaration of Independence announced that one
			 of the chief causes of the American Revolution was that King George had
			 combined to subject us to a jurisdiction foreign to our constitution and
			 unacknowledged by our laws;
		Whereas the Supreme Court has recently relied on the
			 judgments, laws, or pronouncements of foreign institutions to support its
			 interpretations of the laws of the United States, most recently in Lawrence v.
			 Texas, 123 S.Ct. 2472, 2474 (2003);
		Whereas the Supreme Court has stated previously in Printz
			 v. United States, 521 U.S. 898, 921 n.11 (1997), that We think such
			 comparative analysis inappropriate to the task of interpreting a constitution .
			 . .;
		Whereas Americans’ ability to live their lives within
			 clear legal boundaries is the foundation of the rule of law, and essential to
			 freedom;
		Whereas it is the appropriate judicial role to faithfully
			 interpret the expression of the popular will through the Constitution and laws
			 enacted by duly elected representatives of the American people and our system
			 of checks and balances;
		Whereas Americans should not have to look for guidance on
			 how to live their lives from the often contradictory decisions of any of
			 hundreds of other foreign organizations; and
		Whereas inappropriate judicial reliance on foreign
			 judgments, laws, or pronouncments threatens the sovereignty of the United
			 States, the separation of powers and the President’s and the Senate’s
			 treaty-making authority: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that judicial interpretations regarding the meaning of the
			 Constitution of the United States should not be based in whole or in part on
			 judgments, laws, or pronouncements of foreign institutions unless such foreign
			 judgments, laws, or pronouncements inform an understanding of the original
			 meaning of the Constitution of the United States.
		
